     Case 3:20-cv-00059-DPM-JTR Document 26 Filed 07/13/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

LISA RYAN MURPHY
ADC #760343                                                   PLAINTIFF

v.                      No. 3:20-cv-59-DPM-JTR

BRADLY, Warden,
McPherson Unit, ADC, et al.                               DEFENDANTS

                                 ORDER
      1. The Court construes Murphy's second motion to dismiss,
Doc. 24, as withdrawing her previous request to dismiss Defendants
Bradly, Herrington, and Swift. That piece of the first motion, Doc. 12,
is therefore withdrawn.
      2. Motions to voluntarily dismiss Defendant Linda Lewis,
Doc. 12, 24 & 25, granted. Murphy's claims against Lewis are dismissed
without prejudice.
      So Ordered.



                                   D .P. Marshall Jr.
                                   United States District Judge
